Citation Nr: 1526783	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee.

2.  Entitlement to service connection for arthritis of the left knee.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for a depression disorder.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1987 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A letter dated in February 2015 shows that the Board notified the Veteran of a Travel Board hearing for the Veteran before a Veterans Law Judge, which was scheduled to be held in March 2015.

A Report of General Information shows that in April 2015, the Veteran called and requested to reschedule the Travel Board hearing because he had been unable to attend the hearing scheduled in March 2015 because of legal issues.  

In light of the circumstances the Board finds that good cause has been shown to reschedule the requested hearing.  Further, because the Veteran has not yet been afforded a Board hearing, and in order to afford the Veteran every opportunity to substantiate his claims, the Board finds that a remand is warranted to schedule the Veteran for a Board hearing according to his request.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO. Notify the Veteran in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




